Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148407                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  ____________________________________                                                             Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  IN RE FORFEITURE OF
  APPROXIMATELY 530 POUNDS OF
  MARIJUANA ET AL.
  ____________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 148407
                                                                   COA: 314533
                                                                   Saginaw CC: 10-900015-CF
  DANIEL MARIN,
           Claimant-Appellant,
  and
  JP MORGAN CHASE BANK N.A.,
           Intervenor-Appellee.

  ____________________________________/

        On order of the Court, the application for leave to appeal the December 6, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2014
           p0519
                                                                              Clerk